; 1
Et Sy peek Fes Case 1:20-cv-04867-NRB Document 1-3 Filed 06/25/20 Page 1 rer SER eRe) © iy @ 4
You Cart

Favorites Notifications

Jewelry & Accessories Clothing & Shoes Home & Living Wedding & Party Toys & Entertainment Art & Collectibles Craft Supplies Vintage Wf Gifts

€ Back to search results EvolutionThreadStore * k kkk (31)

Greek Freak - Men's Short-Sleeve T-
Shirt

$21.95

Color

Select an option ¥
Size

Select an option ¥
Quantity

] ¥

 

C Buy it now )

wt Hooray! This item ships free to the US.
e @

 
4a. ;
} tsy greek freak
Jewelry & Accessories Clething & Shoes

€ Back to search results

t
: | at] g a © ww
Case 1:20-cv-04867-NRB Document 1-3 Filed 06/25/20% Page 2 of BY °°F gM ces otitenione yee
Home & Living Wedding & Party Toya & Entertainment Art & Collectibles Craft Supplies Vintage Wr Gitte

 

EvolutionThreadStore We te Wwe (21)

Greek Freak - Men’s Short-Sleeve T-
Shirt
$21.95

Color

Select an option *
Size

Select an option *
Quantity

1 *

 

( Buy it now )

~~ Hooray! This item ships free to the US.
Cm)
